—Appeal by defendant from a judgment of the County Court, Westchester County (Edelstein, J.), rendered July 29, 1982, convicting her of grand larceny in the third degree, upon her plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606.) Mollen, P. J., Lazer, Weinstein and Rubin, JJ., concur.